                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON




KELLY CAHILL, SARA JOHNSTON,                               No. 3:18-cv-01477-JR
LINDSAY ELIZABETH, and HEATHER
HENDER, individually and on behalf of others
similarly situated,                                        ORDER


                         Plaintiffs,

       v.

NIKE, INC., an Oregon Corporation,

                         Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation [64] on February 26,

2019, in which she recommends the Court deny Defendant’s partial motion to dismiss or, in the

alternative, strike Plaintiffs’ First Amended Class and Collective Action Allegation Complaint.

The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of

Civil Procedure 72(b).


1 - ORDER
       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge Russo’s Findings and Recommendation [64].

Accordingly, Defendant’s Partial Motion to Dismiss Plaintiffs’ First Amended Class and

Collective Action Allegation Complaint [47] is DENIED.

       IT IS SO ORDERED.



       DATED this           day of ________________, 2019




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
